Contracts; counterclaim, for unpaid employee withholding and unemployment taxes. — On November 1, 1974 the court issued the following order:
Before CoweN, Chief Judge, SkeltoN and Kunzig, Judges.
“This case comes before the court on defendant’s motion, *853filed July 9,1974, for an order declaring plaintiff in default and for the entry of judgment on defendant’s counterclaims. Plaintiff has filed no response or objections to such motion. Plaintiff is in default on defendant’s pending motion.
“Defendant’s counterclaims, filed May 10, 1973, allege entitlement to judgment against plaintiff in the amounts of unpaid employee withholding taxes and unemployment taxes, as reported by plaintiff in formal reports filed by plaintiff with the Internal Revenue Service. Plaintiff has filed no reply to defendant’s counterclaims, nor otherwise challenged the validity thereof. Plaintiff is in default on defendant’s counterclaims,
“In support of the unchallenged allegations of its counterclaims, and in conformity therewith, defendant has attached to its pending motion a statement of the Internal Revenue Service, certifying that there is now due and owing from plaintiff to defendant on the tax liabilities asserted in defendant’s counterclaims, the sum of $9,806.23 plus $1.33 interest per day from May 8,1973.
“By orders previously entered in this case [204 Ct. Cl. 911], this court has decided that plaintiff is not entitled to recover on his petition, as amended, but deferred dismissal of plaintiff’s petition pending resolution of defendant’s counterclaims, which were referred to the trial judge for further proceedings. On October 16, 1974, the trial judge filed his memorandum report for judgment, recommending entry of judgment for defendant and against plaintiff on defendant’s counterclaims in the sum of $9,806.23 plus $1.33 interest per day from May 8,1973, to the date of judgment. The trial judge’s recommendation is hereby approved. Now, therefore, it is
“ordered that judgment be and the same is hereby entered for defendant and against plaintiff on defendant’s counterclaims in the sum of nine thousand eight hundred six dollars and twenty-three cents ($9,806.23) plus $1.33 interest per day from May 8, 1973, to the date of judgment; and it is further
“ordered that plaintiff’s petition, as amended, be and the same is hereby dismissed.”